UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


BETTY R. BYRD,                           
                  Plaintiff-Appellant,
                 v.
JACK HOPSON; BARBARA HOPSON;
CYNTHIA HOPSON; HOLGER C.
NELSON; KENNETH R. FOX, in his              No. 03-1899
individual capacity and as Sheriff of
Mitchell County; DONALD STREET, in
his individual capacity and as
Deputy Sheriff of Mitchell County,
               Defendants-Appellees.
                                         
BETTY R. BYRD,                           
                  Plaintiff-Appellant,
                 v.
JACK HOPSON; BARBARA HOPSON;
CYNTHIA HOPSON; HOLGER C.
NELSON; KENNETH R. FOX, in his              No. 03-2073
individual capacity and as Sheriff of
Mitchell County; DONALD STREET, in
his individual capacity and as
Deputy Sheriff of Mitchell County,
               Defendants-Appellees.
                                         
2                          BYRD v. HOPSON



BETTY R. BYRD,                           
                  Plaintiff-Appellant,
                 v.
JACK HOPSON; BARBARA HOPSON;
CYNTHIA HOPSON; HOLGER C.
NELSON; KENNETH R. FOX, in his                  No. 03-2346
individual capacity and as Sheriff of
Mitchell County; DONALD STREET, in
his individual capacity and as
Deputy Sheriff of Mitchell County,
               Defendants-Appellees.
                                         
            Appeals from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                          (CA-02-212-1)

                       Argued: June 2, 2004

                      Decided: August 9, 2004

    Before WILKINS, Chief Judge, LUTTIG, Circuit Judge, and
    Louise W. FLANAGAN, United States District Judge for the
     Eastern District of North Carolina, sitting by designation.



Affirmed in part; reversed in part by unpublished per curiam opinion.


                             COUNSEL

ARGUED: William Parnell Diggs, William Isaac Diggs, DIGGS,
DIGGS & AXELROD, Myrtle Beach, South Carolina, for Appellant.
Douglas Ross Vreeland, WOMBLE, CARLYLE, SANDRIDGE &
RICE, P.L.L.C., Winston-Salem, North Carolina, for Appellees.
                            BYRD v. HOPSON                              3
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Betty R. Byrd and her attorney, William Isaac Diggs, appeal dis-
trict court orders disqualifying Diggs from representing Byrd, dis-
missing Byrd’s claims alleging that various individuals conspired
against her, and imposing sanctions against Byrd and Diggs. We
reverse the portion of the sanctions order disbarring Diggs from prac-
tice in the Western District of North Carolina; we otherwise affirm.

                                    I.

   In March 2001, Byrd brought an action against Cynthia Hopson in
North Carolina state court for alienation of affections, alleging that
Hopson had an affair with Byrd’s husband. After Byrd failed to
respond to Hopson’s discovery requests, the state court imposed sanc-
tions against Byrd, including dismissing her complaint with prejudice.
Following that dismissal, Byrd’s original attorney withdrew as coun-
sel, and Diggs represented Byrd in connection with her appeal of the
dismissal order. The state court dismissed that appeal for failure to
perfect it.

   Shortly after the dismissal of her state court action, Byrd, still rep-
resented by Diggs, brought this action claiming that Hopson and other
individuals in Mitchell County, North Carolina (collectively, "Appel-
lees") participated in a wide-ranging conspiracy against her. This
alleged conspiracy arose from Hopson’s purported affair with Byrd’s
husband, which Byrd claimed was part of a scheme by Hopson to
acquire Byrd’s business and other property. Specifically, Byrd claims
that Hopson hired Holger C. Nelson to kill Byrd and that Nelson
assaulted her. In addition, Byrd alleges that Kenneth R. Fox, the Sher-
iff of Mitchell County, refused to investigate the alleged assault and
other malicious acts allegedly committed against Byrd by Hopson and
her coconspirators. Byrd further suggests that Donald Street, a Mitch-
4                          BYRD v. HOPSON
ell County Deputy Sheriff, also had an affair with Hopson and that
Street gave Hopson special treatment in matters relating to Byrd.
Byrd also claims that during a hearing in the prior state court action,
Street injured Byrd’s knee while conducting a weapons search
ordered by the presiding judge. Further, Byrd alleges that Cynthia
Hopson’s parents, Jack and Barbara Hopson, participated in the con-
spiracy by (1) allowing Cynthia to engage in sexual activity with
Byrd’s husband at the Hopsons’ store, and (2) permitting Cynthia to
use their store to sell drugs, the proceeds of which were used to com-
mit various acts in furtherance of the conspiracy.

   Based on these allegations, Byrd asserted claims against various
Appellees for unreasonable seizure, in violation of 42 U.S.C.A.
§ 1983 (West 2003); conspiracy to interfere with Byrd’s right of
access to the courts, in violation of § 1983 and 42 U.S.C.A. § 1985
(West 2003); civil violations of the Racketeer Influenced and Corrupt
Organizations (RICO) statutes, see 18 U.S.C.A. §§ 1962, 1964 (West
2000); and common law conspiracy, assault and battery, and inten-
tional infliction of emotional distress.

   Soon after Byrd commenced this action, Appellees moved to dis-
qualify Diggs from representing Byrd on the ground that Diggs was
a material witness to some of the events giving rise to this lawsuit,
including the alleged incident in which Street injured Byrd’s knee.
The district court disqualified Diggs but allowed another lawyer in
Diggs’ firm to continue representing Byrd. The court subsequently
ordered Diggs to establish screening procedures to insulate himself
from further involvement in the case.

   Each of the Appellees subsequently moved to dismiss or for sum-
mary judgment. The district court granted Appellees’ motions, finding
that Byrd’s claims failed on a variety of grounds. Moreover, in
response to earlier motions for sanctions, the district court ordered
Byrd, Diggs, and the other attorneys representing Byrd to show cause
why sanctions should not be imposed against them for filing and
maintaining a frivolous lawsuit. Following a hearing, the district court
imposed monetary and non-monetary sanctions against Byrd, Diggs,
and the other attorneys. Among other sanctions, the district court
ordered Byrd and Diggs to pay Appellees’ attorneys’ fees, and the
                            BYRD v. HOPSON                             5
court disbarred Diggs from practice in the Western District of North
Carolina.

                                   II.

   Byrd first contends that the district court erred in disqualifying
Diggs and insulating him from further participation in the case. We
review decisions concerning disqualification of counsel for abuse of
discretion. See United States v. Howard, 115 F.3d 1151, 1155 (4th
Cir. 1997).

   The district court determined that based on Diggs’ presence during
some of the key events underlying this lawsuit, he would "most cer-
tainly be called as a witness" at trial. J.A. 1308. And, the court con-
cluded that Diggs’ dual role as advocate and witness presented a
conflict of interest that required his disqualification. We find no abuse
of discretion in this ruling. See Int’l Woodworkers of Am. v. Chesa-
peake Bay Plywood Corp., 659 F.2d 1259, 1273 (4th Cir. 1981) ("The
roles of witness and advocate are fundamentally inconsistent and
when . . . a lawyer ought to testify as a witness for his client, he must
as a rule withdraw from advocacy."); see also United States v. Morris,
714 F.2d 669, 671 (7th Cir. 1983) (explaining that the general prohi-
bition against counsel acting both as an advocate and as a witness
"eliminates the possibility that the attorney will not be a fully objec-
tive witness"). Byrd argues that Diggs’ testimony would merely be
cumulative to that of other witnesses. Based on the record, however,
the district court reasonably determined that Diggs had independent
knowledge of disputed facts and thus would likely be a necessary wit-
ness.

   Byrd also challenges the decision by the district court to establish
an "ethical wall" to insulate Diggs from further involvement in the
case. An ethical wall is a screening device that allows a law firm to
represent a litigant even though one or more attorneys in that firm are
disqualified from representation due to a conflict of interest. See
Black’s Law Dictionary 573 (7th ed. 1999). Here, the district court
ordered that Diggs be screened from further involvement in the case
"out of an abundance of caution" in order to "safeguard the integrity
of this proceeding." J.A. 1372 (alteration & internal quotation marks
omitted); cf. Howard, 115 F.3d at 1155 (noting that the right to be
6                           BYRD v. HOPSON
represented by an attorney of one’s own choosing is limited by "the
obligation of trial courts to safeguard the integrity of the proceedings
before them"). Again, we find no abuse of discretion. The district
court reasonably determined that the additional step of insulating
Diggs, a potential witness, from the attorneys who continued to repre-
sent Byrd was necessary to minimize any conflict of interest while
avoiding disqualification of Diggs’ entire firm, which the district
court determined would "work a substantial hardship" on Byrd.1 J.A.
1372.

   We further reject Byrd’s argument that Diggs’ disqualification and
insulation from the case unfairly prejudiced her. The record indicates
that the attorneys who replaced Diggs had adequate time to familiar-
ize themselves with the case and to respond to Appellees’ dispositive
motions. And, although the district court generally prohibited Diggs
from discussing the case with the new lawyers representing Byrd, the
court did permit "minimal contact necessary to facilitate the transi-
tion." Id. at 1373. Finally, as the district court recognized, any preju-
dice that Byrd may have suffered appears to have been the result of
Diggs’ failure to acknowledge his likely disqualification and bring in
substitute counsel earlier in the litigation. See Alexander v. Watson,
128 F.2d 627, 631 (4th Cir. 1942) (emphasizing that "[n]o amount of
sophistry can gloss over the impropriety of an attorney’s accepting
employment in a cause in which he knows in advance that he is to tes-
tify").

                                   III.

   Byrd also contends that the district court erred in dismissing her
claims against Appellees. As noted above, the district court deter-
mined that Byrd’s claims failed on a variety of grounds. In particular,
the court determined that Byrd’s state law assault and battery claims
were barred by a one-year statute of limitations. See N.C. Gen. Stat.
§ 1-54(3) (amended Oct. 1, 2001). The district court held that Byrd’s
RICO claims failed because she had not alleged injury to her "busi-
ness or property," as required for private standing under RICO, Poto-
    1
   We also note that the district court reasonably perceived that Diggs
was attempting to continue representing Byrd despite the earlier disquali-
fication order.
                            BYRD v. HOPSON                              7
mac Elec. Power Co. v. Elec. Motor & Supply, Inc., 262 F.3d 260,
264 (4th Cir. 2001) (internal quotation marks omitted). The court also
found that Byrd was not deprived of access to the courts and that she
had produced no evidence that Appellees conspired to deprive her of
such access. Similarly, the court found that there was no evidence of
any common law conspiracy against Byrd. The court concluded that
Byrd’s claims based on Street’s search of her at a state court hearing
failed because Street was acting at the direction of the presiding judge
and because any force used by Street was de minimis. Further, the
court determined that there was no evidence that Byrd suffered severe
emotional distress.

   After reviewing the parties’ briefs and the applicable law, and hav-
ing had the benefit of oral argument, we conclude that the district
court correctly dismissed Byrd’s claims. Accordingly, we affirm the
dismissal of those claims.

                                   IV.

   Byrd and Diggs contend that the sanctions entered against them
were unwarranted and excessive. A district court decision to impose
sanctions is entitled to "substantial deference." Blue v. United States
Dep’t of the Army, 914 F.2d 525, 538 (4th Cir. 1990). This is because
"[a] district court is in the best position to review the factual circum-
stances and render an informed judgment as it is intimately involved
with the case, the litigants, and the attorneys on a daily basis." Id.
(alteration & internal quotation marks omitted). We therefore review
all aspects of the sanctions order by the district court for abuse of dis-
cretion. See id. at 538-39.

   In its order to show cause, the district court instructed Byrd and
Diggs to submit a statement of their ability to pay monetary sanctions
and directed Appellees’ attorneys to submit affidavits of fees and
costs. Following a hearing, the district court ordered Byrd to pay a
total of $228,009.05 in attorneys’ fees and costs and to pay a $10,000
fine. The court ordered Diggs to pay $50,000 in attorneys’ fees and
a $5,000 fine. The court relied on various legal grounds for imposing
these sanctions, including Federal Rule of Civil Procedure 11, 28
U.S.C.A. § 1927 (West 1994) (providing that any attorney who "mul-
tiplies the proceedings . . . unreasonably and vexatiously" may be
8                           BYRD v. HOPSON
held personally liable for reasonable costs, expenses, and attorneys’
fees resulting from that conduct), 42 U.S.C.A. § 1988(b) (West 2003)
(permitting recovery of reasonable attorneys’ fees by prevailing par-
ties in civil rights cases), and the inherent power of the court. In addi-
tion, relying on its inherent authority to discipline attorneys appearing
before it, the district court disbarred Diggs from practice in the West-
ern District of North Carolina.

   The district court explained in detail its reasons for imposing sanc-
tions. The court found that "the initiation and continuation of this law-
suit were done with the specific intention to harass and pursue a
personal vendetta," J.A. 2206, and that Byrd and Diggs pursued the
case "with the specific intent of circumventing the state Court’s dis-
missal of their earlier suit," id. at 2207 (alterations & internal quota-
tion marks omitted). The district court further emphasized that, based
on a reasonable investigation of the facts and law, Diggs should have
quickly recognized that Byrd’s claims were groundless. See id. at
2224 (explaining that "Diggs did not make an objective prefiling
investigation but chose instead to rely on the outlandish accusations
of a woman with a vendetta"). The court noted that Byrd’s version of
the events underlying this lawsuit contained numerous inconsistencies
and that the witnesses with whom Diggs spoke in investigating the
case lacked credibility. See id. at 2221, 2224 (recognizing that
"Byrd’s story is outrageous in tone, nature and demeanor" and that
"[i]t is of no moment that Diggs may have . . . consulted the other
members of Byrd’s menagerie").

   Also, the court determined that Byrd knew or should have known
that her complaint allegations were baseless, that she misrepresented
facts in the pleadings, and that she "was the mastermind behind the
frivolous case." Id. at 2224 (internal quotation marks omitted). The
court went on to discuss numerous examples of Byrd and Diggs
asserting claims without any factual or legal basis and making state-
ments during discovery that were "unsubstantiated, frequently irrele-
vant . . . , and clearly designed to harass, embarrass, and intimidate"
Appellees.2 Id. at 2250. Additionally, the court found that Diggs had
    2
   The district court also noted that one of Byrd’s attorneys had submit-
ted a recording of a telephone call in which Nelson allegedly threatened
                            BYRD v. HOPSON                              9
multiplied the proceedings unreasonably by identifying 34 individuals
as having discoverable information when "[a]lmost all of the informa-
tion allegedly known by these individuals was hearsay, rumor, or
speculation." Id. at 2261.

   We conclude that the district court did not abuse its discretion in
determining that sanctions against Byrd and Diggs were warranted. In
particular, the record supports the findings by the district court that
Byrd engaged in a bad faith effort to harass Appellees through the
federal litigation and that Diggs participated in this effort by filing
and continuing a multi-claim lawsuit lacking any legal or factual
basis. See Blue, 914 F.2d at 550 (holding that sanctions were war-
ranted when "the parties and counsel pressed on a massive scale
insubstantial claims unsupported by any credible evidence . . . in an
effort to harass the defendant"); id. at 543 (explaining that "counsel
cannot simply rely on a client’s patently incredible testimony when
any reasonable investigation of the factual bases for the client’s
claims or examination of materials obtained in discovery would
reveal the paucity and implausibility of the evidence").

   Further, the district court did not abuse its discretion in assessing
monetary sanctions against Byrd and Diggs. In imposing these sanc-
tions, the district court properly considered, inter alia, the severity of
Byrd’s and Diggs’ conduct, the minimum amount of sanctions needed
to deter future abuses, the reasonableness of the requested fees and
costs, and Byrd’s and Diggs’ ability to pay. See Robeson Def. Comm.
v. Britt (In re Kunstler), 914 F.2d 505, 523 (4th Cir. 1990); see also
Trimper v. City of Norfolk, Va., 58 F.3d 68, 73 (4th Cir. 1995) (listing
factors for determining reasonable attorneys’ fees under § 1988(b)).
And, we perceive no abuse of discretion in the findings by the district
court concerning the appropriate amount of monetary sanctions.

to kill Byrd. The court believed that the call was staged by Byrd and
Anthony Raburn, an associate of Byrd’s. Although recognizing that fab-
rication of evidence would warrant serious sanctions, the court declined
to impose sanctions based on the recording because the court could not
conclusively determine that it was fabricated. Instead, the court turned
the recording over to the United States Attorney for investigation.
10                          BYRD v. HOPSON
    We reach a different conclusion, however, with respect to Diggs’
disbarment. It is well-established that "[a] court has the inherent
authority to disbar or suspend lawyers from practice . . . derived from
the lawyer’s role as an officer of the court." In re Evans, 801 F.2d
703, 706 (4th Cir. 1986); see In re Snyder, 472 U.S. 634, 643 (1985).
Although we "owe substantial deference to the district court" in attor-
ney disbarment decisions, Evans, 801 F.2d at 706, the inherent power
to disbar an attorney must be "exercised with great caution," Ex parte
Burr, 22 U.S. (9 Wheat.) 529, 531 (1824). In particular, before impos-
ing this extreme sanction, a court must determine that disbarment is
necessary to achieve the purposes of attorney sanctions—most nota-
bly, protecting the public and deterring future abusive conduct. See
United States v. Shaffer Equip. Co., 11 F.3d 450, 461 (4th Cir. 1993)
(emphasizing that inherent power to impose sanctions "must be exer-
cised with the greatest restraint and caution, and then only to the
extent necessary"); Byrne v. Nezhat, 261 F.3d 1075, 1132 n.112 (11th
Cir. 2001) (explaining that in selecting appropriate sanctions for attor-
ney misconduct, courts should "deploy[ ] the least extreme sanction
reasonably calculated to achieve the appropriate punitive and deter-
rent purposes" (internal quotation marks omitted)); Natural Gas Pipe-
line Co. of Am. v. Energy Gathering, Inc., 86 F.3d 464, 467-68 (5th
Cir. 1996) (holding that, in imposing attorney sanctions pursuant to
inherent powers, courts must use the least severe sanction necessary
to achieve the desired goals; observing that "the ultimate touchstone
of inherent powers is necessity" (alteration & internal quotation marks
omitted)); Restatement (Third) of the Law Governing Lawyers ch. 1,
tit. C, introductory note (2000) ("The sanctions imposed in lawyer-
discipline proceedings seek to protect clients and the public, to deter
wrongful conduct by other lawyers, and specifically to deter future
wrongful conduct seemingly threatened by the lawyer found to have
violated mandatory rules.").

   Based on the repeated instances of misconduct by Diggs, the dis-
trict court apparently determined that the severe sanction of disbar-
ment was necessary to deter Diggs from future abusive conduct.
Although the response by the district court to Diggs’ misconduct was
"understandably stern," Shaffer Equip., 11 F.3d at 463, we conclude
that disbarment was not warranted. As noted above, the district court
imposed $55,000 in monetary sanctions against Diggs personally.
Based on the record, we are convinced that these substantial monetary
                            BYRD v. HOPSON                            11
sanctions are sufficient to deter Diggs from future abusive conduct
and therefore to protect the public from such conduct. Thus, when the
district court took the additional step of disbarring Diggs, it exceeded
its discretion by imposing a greater sanction than was necessary to
achieve these goals. See id. at 453 (vacating a sanction of dismissal
for attorney misconduct because that sanction was "not required to
punish and deter effectively the misconduct in question"); cf. Natural
Gas Pipeline Co., 86 F.3d at 468 (finding that the temporary incarcer-
ation of an attorney for his refusal to produce records was sufficient
to ensure compliance with court orders and to deter future miscon-
duct, and holding that the district court abused its discretion by
imposing an additional monetary sanction). Accordingly, we reverse
the portion of the sanctions order disbarring Diggs.3

                                   V.

   For the reasons set forth above, we affirm the district court orders
disqualifying Diggs, insulating him from further involvement in the
case, and dismissing Byrd’s claims against Appellees. We also affirm
the imposition of monetary sanctions against Byrd and Diggs, but we
reverse the portion of the sanctions order disbarring Diggs.

                        AFFIRMED IN PART; REVERSED IN PART

  3
    Because we conclude that disbarment was an excessive sanction, we
do not consider whether the district court afforded Diggs adequate proce-
dural due process in connection with the disbarment decision. See In re
Ruffalo, 390 U.S. 544, 550 (1968) (holding that prior to disbarment, an
attorney is entitled to notice and an opportunity to be heard). To the
extent Byrd and Diggs argue that they were deprived of due process in
connection with the imposition of monetary sanctions, we reject those
arguments.